Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.
Claims 1-16 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over GREEN et al. (USPGPUB 2011/0114144).
Applicant is reminded that the claims are directed toward apparatus claims. "Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
"[A]pparatus claims cover what a device is, not what a device does," Hewlett-Packard Co, v. Bausch & Lamb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 1 and 9, GREEN teaches a device for the pyrolysis of carbonaceous feedstock with a reactor tube enclosed in an oven (Abstract).
GREEN teaches that heat generated in the oven is used to heat the carbonaceous feedstock to pyrolyze the carbonaceous feedstock and to form useful volatiles and char. The useful volatiles are directed into a pyro-gas oven for producing heat for the pyrolysis and for generating useful excess heat.
GREEN teaches in Fig 4 and paragraphs 58-64 an embodiment.
GREEN teaches a high temperature cylindrical reactor (element 6) (pyrolysis chamber). The high temperature cylindrical reactor is inside of an oven (combustion chamber) with an oven exhaust pipe (element 20).

Regarding claim 9, GREEN teaches in paragraph 61 a pre-combustion chamber (power exchanger) and a boiler or a heat exchanger.
Regarding Claims 3 and 11, GREEN does not explicitly teach a probe for oxygen.
However, GREEN teaches in paragraph 67 that there may be a sensor, control and automation systems for adjusting burner air. GREEN further teaches in paragraph 51 that excess air in the oven is controlled.
Since air comprises oxygen, the sensor has been broadly interpreted to be a probe for oxygen.
Regarding Claims 4 and 12, GREEN teaches in paragraph 10 that air is supplied to the oven and air comprises oxygen. GREEN further teaches in paragraph 51 that excess air in the oven is controlled.
Regarding Claims 5 and 13, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ458, 459 (CCPA 1963). See also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Regarding Claims 6 and 14, GREEN does not seem to explicitly teach the use of an aspiration pump to regulate the flow out of the high temperature cylindrical reactor.
However, GREEN does teach in the abstract and paragraph 64 a Venturi system that, sucks pyro-gas from the high temperature cylindrical reactor and directs it into the gas-oven by means of a pressure blower.
It would be well within one of ordinary skill in the art to use an aspiration pump to regulate the flow out of the high temperature cylindrical reactor given that an aspiration pump relies on the Venturi system to generate a vacuum.
Regarding Claims 7 and 15, GREEN does not explicitly teach a star valve.
However, GREEN teaches in paragraph 67 the presence of valves to regulate the device.
Star valves are known in the art and it would be obvious to one of ordinary skill in the art to choose a Star valve as the type of valves with a reasonable expectation of success.

Regarding Claims 2, 8, 10, and 16, GREEN teaches in paragraph 67 a feed hopper system that transitions into the high temperature cylindrical reactor.
GREEN teaches an end bearing to the high temperature cylindrical reactor that leads into a Venturi-transfer channel (exit 50 for the pyrolysis chamber for syngas).
GREEN teaches in paragraph 61 that the Venturi-transfer channel and pressure air blower supplies some of the combustion air (an entrance for air).
GREEN teaches an oven exhaust pipe (exit 40 in the combustion chamber for the exhausted gas).
GREEN teaches in Fig 1 and paragraph 64 that a pre-combustion chamber 11 starts the burn of volatiles that is then feed into the oven (entrance for fuel).

Response to Arguments
Applicant's arguments with respect to the rejections over GREEN et al. (USPGPUB 2011/0114144) have been fully considered but they are not persuasive.

This is not persuasive as this is not reflected in the claims and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that GREEN does not teach a combustion chamber comprising an entrance for pyrolyzed fuel because applicant argues that GREEN teaches that the pyrolyzed fuel is collected outside the combustion chamber.
This is not persuasive as GREEN teaches a pre-combustion chamber that leads into the oven (combustion chamber). Volatiles are fed into the pre- combustion chamber before it is fed into the oven.  Volatiles are taught in paragraph 49 to include gases.  The volatiles would be interpreted as pyrolyzed fuel.


Conclusion

DAMSON et al. (U.S. 4601276) teach an oxygen probe communicating directly with a combustion chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 






/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771